          Case 1:20-cr-00062-NONE-SKO Document 54 Filed 11/16/20 Page 1 of 2


 1   MONICA L. BERMUDEZ
     Attorney at Law, SBN 275434
 2   1670 M Street
     Bakersfield, CA 93301
 3   Tel: (661) 616-2141
     Fax: (661)322-7675
 4
     Attorney for Bryan Sahagun
 5
                             IN THE UNITED STATES DISTRICT COURT
 6
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8
                                                         ) Case No.: 1:20-CR-00062-NONE-SKO-4
     UNITED STATES OF AMERICA,                           )
 9
                                                         )
                    Plaintiff,                           ) ORDER TO MODIFY CONDITIONS OF
10
                                                         ) RELEASE
            vs.                                          )
11
                                                         )
     BRYAN SAHAGUN,                                      )
12
                                                         )
                    Defendant                            )
13

14   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE SHEILA K

15   OBERTO AND KATHLEEN SERVATIUS, ASSISTANT UNITED STATES ATTORNEY:

16          COMES NOW defendant, Brian Sahagun, by and through his attorney of record,

17   MONICA L. BERMUDEZ, hereby requesting to modify defendant’s curfew.

18          Mr. Sahagun has informed my office that he recently gained employment at C.A.

19   Rasmussen, Inc., a heavy construction specialist company location in Southern California. Mr.

20   Sahagun duties include working freeway and highway construction. Mr. Sahagun’s has been

21   advised by his supervisor that he is required to work between the hours of 7:00 p.m. and 6:00

22   a.m. when traffic is lighter, however, his hours will fluctuate due to overtime. Additionally, Mr.

23   Sahagun lives in Palmdale, CA, an hour away from his employment, and will need additional

24   time to drive to and from work. Mr. Sahagun respectfully requests that the terms of his

25   conditions be amended with regards to his curfew to allow him to work according to his work




                   U.S. v. Sahagun; 20-CR00062 [PROPOSED] ORDER TO MODIFY CONDITIONS OF RELEASE - 1
          Case 1:20-cr-00062-NONE-SKO Document 54 Filed 11/16/20 Page 2 of 2


 1   schedule. Further, Mr. Sahagun will keep his Pretrial Services Officer, Michelle Ries, aware of

 2   his shift schedule on a weekly/biweekly basis.

 3            I have spoken to United States Attorney Kathleen Servatius and United States Pretrial

 4   Services, and they have no objection to the amendment.

 5

 6                                                                        Respectfully Submitted,

 7   DATED: October 23, 2020                                              /s/ Monica L. Bermudez
                                                                          Monica L. Bermudez
 8                                                                        Attorney for Defendant
                                                                          Bryan Sahagun
 9

10

11

12                                                   ORDER

13          GOOD CAUSE APPEARING, IT IS SO ORDERED that defendant is allowed to modify
14   curfew at the discretion of the United States Pretrial Services Officer.

15
     IT IS SO ORDERED.
16

17      Dated:     November 16, 2020                                /s/
                                                            UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25




                   U.S. v. Sahagun; 20-CR00062 [PROPOSED] ORDER TO MODIFY CONDITIONS OF RELEASE - 2
